The opinion of the court was delivered by
Gummere, J.
This writ brings up the record of the plaintiff in error upon an indictment framed under an act of *239the legislature approved February 26th, 1874, and entitled “An act to prevent the sale of intoxicating liquors within one mile of Ocean Grove and' Asbury Park,' in Monmouth county, New Jersey.” Pamph. L.,p. 199.
The principal ground assigned by the plaintiff in error for setting aside this conviction is that this statute is unconstitutional because its object is not expressed in its title, in accordance with the requirement of paragraph 4 of section 7, article 4, of the constitution, which declares that “ every law shall embrace but one object, and that shall be expressed in the title.”
i It has frequently been decided that the purpose of this constitutional provision is to require the title of an act to be such as will inform members of the legislature and the public of the object of the enactment; and that, although it is not necessary for it to indicate the methods by which this object is to be attained, yet, if the title does not fairly express such object, or- is deceptive in its expression, the legislation is repugnant to the constitutional requirement. Rader v. Township of Union, 10 Vroom 509; Daubman v. Smith, 18 Id. 200; Jersey City v. Elmendorf, Id. 283; Lane v. State, 20 Id. 673.
Applying this rule to the present case, it is clear that this statute does not comply with the constitutional provision which has been invoked, for, while the title of the act expresses its object to be the prevention' of the sale of intoxicating liquors “within one mile of Ocean'Grove and .Asbury Park,” the body of the act makes it a misdemeanor for anyone to sell such liquors “ within a distance of one mile from Wesley lake bridge, at Ocean Grove and Asbury Park.”
The district embraced in the title of the act differs materially from that described in its body; the' title takes in an area extending a mile from the boundaries of Ocean Grove and Asbury Park, while the body of the act takes in a much smaller territory, and includes only an area of a mile from a point in the dividiug line which separates one of these places from the other.
The title to this act not only fails to express its object, *240but it actually misstates it, and is therefore unconstitutional and void.
The conclusion reached upon this branch of the case makes it unnecessary to consider the other assignments of error. The judgment of the trial court must be reversed.